PER CURIAM.
Appellant, James Anthony Jones [“Jones”], seeks review of the denial by the lower court of his claim for credit for time served for the period of time from his erroneous release by the Department of Corrections to the date of his arrest. The state properly concedes that this case is controlled by our earlier decision in Drumwright v. State, 572 So.2d 1029 (Fla. 5th DCA 1991), and that appellant is entitled to the credit he seeks. Accordingly, we vacate the sentence and remand with the direction that Jones receive credit for the period from his release from prison on July 25, 1995 until his arrest on October 18, 1995.
Sentence VACATED and REMANDED.
DAUKSCH, GRIFFIN and THOMPSON, JJ., concur.